Citation Nr: 1415270	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to July 1979 and active naval service from September 1985 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing; a transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA claims files.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea. 

2.  In a March 2011 letter, private physician and sleep specialist Dr. Rothstein opined with near medical surety that the Veteran had sleep apnea in service. 

3.  The Veteran's currently diagnosed sleep apnea was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


